DETAILED OFFICE ACTION

	Applicant response filed on 03/22/2021 is acknowledged. 

	Claims 6-8, 11, 12, 15, and 16 have been cancelled by applicant. 
	Claims 1-5, 9, 10, 13, 14, and 17-20 are pending in the instant application. 

Election/Restrictions
Currently, claims 1-5, 9, 10, 13, 14, and 17-20 are under examination. 














Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9, 10, 13, 14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims.
Independent claims 1 and 14 are directed to a computer-implemented method and system for ranking the significance of gene variants to a disease. The recited computer-implemented process (and that carried out by the claimed computer program product and computer system) comprises the steps of receiving a genetic sequence including a plurality of variants of a gene, receiving a plurality of pathogenicity scores for a first variant of the gene, calculating a prevalence score for the first variant of the gene, calculating a prevalence for the first variant in a healthy population data set, calculating at mutation rate for the gene in the disease data, calculating a mutation rate for the gene in the healthy population data set, calculating a zygosity of the first variant based at least in part on whether the first variant is homozygous or heterozygous, generating a priority score for the first variant based on the combination of the plurality of pathogenicity scores, the calculated prevalences of the variant in the disease data set and the healthy population data set, the calculated mutation rates for the gene in the disease data set and the healthy population data set, and the calculated zygosity of the 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).


The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited steps of “receiving a plurality of pathogenic scores”, “calculating a prevalence of the first variant in a disease data set”, “calculating a prevalence of the first variant in a healthy population”, “calculating a mutation rate for the gene in the disease data set”, “calculating a mutation rate for the gene in the healthy population data set”, “calculating a zygosity of the first variant”, and “generating a priority score for the first variant”, the instant claims only recite the use of general purpose computer elements in the form of a “processor”, a “memory”, a “database”, and a “display”. In the instant case, the recited use of such general purpose computer elements amounts only applying the identified judicial exception be means of generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved 
For these reasons, the instant claims remain directed to non-statutory subject matter.

Withdrawal Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 9, 10, 13, 14, and 17-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of arguments and citations to the specification presented by application. 
The rejection of claims 1-5, 9, 10, 13, 14, and 17-20 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of arguments and citations to the specification presented by application.
The claims have been interpreted under 35 USC 112(f) as being limited to the embodiments defined in paragraphs 0019-0027 and 0033-0039 as argued by applicant in the response filed on 03/22/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-18 of U.S. Patent No. 10,734,095. Although the claims at issue are not identical, they are not patentably distinct from each the instant claims are broader in scope that those set forth in U.S. Patent No. 10,734,095 and, therefore the instant would be anticipated by the patented claims.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
With regards to the rejection of claims under 35 USC 101, applicant argues that the amendment to the instant claims amounts to something significantly more than the identified judicial exception. 
This is not persuasive. The determination of a change in expression of a protein and a selecting a therapy based on the change in expression fail to delineate anything in the realm of physical things and acts. Rather, practicing the claims only arrives a computationally determined change in protein expression and an unapplied therapy. Further, there is no indication of how a therapy is meaningfully modified. Rather, a practitioner is simply provided a change in protein expression and instructed to do therapy. It is reiterated from the instant rejection, “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ERIC S DEJONG/Primary Examiner, Art Unit 1631